BY THE COURT.
The proof of the defendant’s general reputation would not conduce to make out adultery in the case of the lying on the bed with Danforth, and no other facts to strengthen the presumption are offered, even if such evidence was admissible for that •^purpose. It can hardly be supposed that Danforth com- [470 mitted adultery with this woman, while his wife and child were lying *482beside Mm. As to the child, it may be the petitioner’s; they lived within a few mile.s of each other, and may-have had intercourse; there should be some proof more than we have, that he did not see her. The absence of the wife may have been by the procurement of the husband; at any rate, there is no evidence it was wilful on her part, or against his will; but there is no evidence from which it may be inferred, the absence was by his procurement. Bill dismissed without prejudice.